Citation Nr: 1127115	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a back condition.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 RO decision, which denied reopening previously denied claims for service connection for a back condition and a bilateral foot condition.

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 
 
In May 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Waco, Texas RO.  A transcript of that proceeding has been associated with the claims folder.

By an April 2008 determination, the Board denied reopening the matters on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Order, the Court vacated the April 2008 decision of the Board and remanded the matters for readjudication.  In June 2009, the Board remanded these issues for further development.  These issues are now before the Board once again for further consideration.

The Board notes that the Veteran indicated in a February 2011 statement that he filed for entitlement to a pension over 10 years ago and has been turned down every year for a different reason.  He stated that he wished to know why he had been denied this benefit.  The Board notes that the Veteran was most recently denied entitlement to nonservice-connected pension benefits in an October 2003 Board decision.  It was clearly indicated in this decision that the Veteran's claim for entitlement to nonservice-connected pension benefits was being denied due to the fact that he did not have active military service during a period of war.  The Board notes that the Veteran is free to request an additional copy of this decision.


FINDINGS OF FACT

1.  By a Board decision dated in October 2003, the Veteran's application to reopen his claim of service connection for a low back disorder was denied on the basis that no new and material evidence had been submitted addressing the issue of whether a current back condition is related to an in-service disease or injury.

2.  Evidence received since the October 2003 Board decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of service connection for a back condition. 

3.  A back condition is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service, nor is it shown to have manifested within 1 year of discharge from service

4.  By a Board decision dated in October 2003, the Veteran's application to reopen his claim of service connection for a bilateral foot disorder was denied on the basis that no new and material evidence had been submitted addressing the issue of whether a current bilateral foot disorder is related to an in-service disease or injury

5.  Evidence received since the October 2003 Board decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of service connection for a bilateral foot condition. 

6.  A bilateral foot condition is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service.

CONCLUSIONS OF LAW

1.  The October 2003 Board decision denying the Veteran's application to reopen his claim of service connection for a low back disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a back condition has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  A back condition was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  The October 2003 Board decision denying the Veteran's application to reopen his claim of service connection for a bilateral foot disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

5.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a bilateral foot disorder has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

6.  A bilateral foot disorder was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in May 2004 and July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, a March 2006 letter described how appropriate disability ratings and effective dates were assigned.    

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.
As will be discussed below, the Board is reopening the claims of service connection for a back disorder and a bilateral foot disorder.  Therefore, any failure to provide VCAA compliant notice with regard to the Veteran's applications to reopen these claims would be moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Likewise, any failure to comply substantially with the directives of the June 2009 Board remand with regard to VCAA notice in accordance with Kent would be moot.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board may proceed with consideration of the claims on the merits.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination for his back disorder and bilateral foot disorder claims most recently in January 2011.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinions to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

 To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a back condition.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a back condition.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for a low back disability.  In October 2001, the Veteran submitted an application to reopen his previously denied claim of entitlement to service connection for a back condition, and his application to reopen was eventually denied by an October 2003 Board decision.  In this decision, the Board indicated that the evidence received since the last final denial of the claim did not bear directly and substantially on the issue of whether the Veteran's back disorder is related to an in-service disease or injury.

When the Board denied this claim in October 2003, service treatment records were considered which showed evidence of treatment for back pain or a back strain.  Post-service medical records were also reviewed which revealed treatment for bilateral spondylosis at the L5-S1 and treatment for chronic back pain. 

The new evidence the Veteran has submitted since this October 2003 Board denial consists of VA medical records, statements submitted by the Veteran's wife and sister, and statements and hearing testimony from the Veteran. 

With regard to the statement submitted by the Veteran's sister, the Board notes that the she indicated that she recalled the Veteran complaining that he hurt his back lifting a tool box in service and that he continued to seek treatment for his back after service.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran's sister is not competent to offer a medical opinion on the etiology of the Veteran's current back condition, she is competent to testify that she recalled him complaining of injuring his back during service and seeking treatment after service.  Therefore, as the newly submitted lay evidence addresses the issue of continuity of symptomatology since service and, thus, speaks to the possibility of a relationship between a current back condition and military service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  The Board will now turn to evaluating the merits of his claim.

The Veteran is seeking entitlement to service connection for a back condition.  Specifically, the Veteran has asserted throughout the processing of this claim that he injured his back on active duty while lifting a toolbox.

A review of the service treatment records reveals that the Veteran reported injuring his back lifting a toolbox in March 1962.  In a June 1962 service treatment record, the Veteran was diagnosed with a back strain.  The Veteran also complained of back pain for about 2 years in a January 1964 service treatment record.  In a May 1964 Report of Medical Examination for separation, clinical evaluation revealed that the Veteran's spine was normal.

With regard to a current disability, the Board notes that the Veteran underwent a VA examination in January 2011.  The examiner reviewed the claims file.  The Veteran reported that he lifted a tool box by himself during basic training and had pain in his back, like a strain.  He was able to return to work after treatment.  The Veteran reported that he began having falls due to his back about 10 or 11 years ago.  Upon examination, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The examiner concluded by stating that the Veteran's degenerative disc disease of the lumbar spine is less likely as not caused by or a result of a documented low back strain shown in service.  The examiner noted that the Veteran was diagnosed with a lumbar strain in service but was able to return to full duty after conservative treatment.  His degenerative disc disease of the lumbar spine is more likely related to years of use and not from a one time muscle strain.  Therefore, the Veteran's degenerative disc disease of the lumbar spine is less likely as not caused by the documented low back strain shown in service.  

The claims file also contains Social Security Administration (SSA) disability records, VA treatment records, and private treatment records.  Specifically, in a July 1990 private medical record from Doctor's Clinic, the Veteran reported that boxes fell on his chest.  He was diagnosed with a cervicolumbar strain/anterior chest contusion.  In an October 1990 private treatment record from Neurology Clinic, the Veteran was seen for neck and low back pain.  It was noted that the Veteran's history begins on July 2, 1990, when a big bar fell on his chest.  It was noted that, since that time, the Veteran complains of pain in his neck and low back region.  The Veteran was diagnosed with a lumbosacral strain.  In December 1990, the Veteran was again seen for back complaints.  He was diagnosed with cervical lumbar strain and a chest contusion.  The date of injury was again recorded as July 2, 1990.  In a June 2000 Physical Residual Functional Capacity Assessment form from SSA, it was noted that the Veteran alleged a pinched nerve in his back and that the original injury occurred while in the Army in the 1960's.  

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the spine to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the spine cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran's current back condition was caused or aggravated by his active duty service.  Moreover, the only medical opinion of record on the matter specifically indicated that the Veteran's degenerative disc disease of the lumbar spine is less likely as not caused by or a result of a documented low back strain shown in service and instead indicated that his degenerative disc disease of the lumbar spine is more likely related to years of use and not from a one time muscle strain.  As such, the Board finds that service connection must be denied on a direct basis.

The Board has considered the June 2000 SSA Physical Residual Functional Capacity Assessment form indicating that the Veteran's original back injury occurred while in the Army in the 1960's.  However, this examiner gives no opinion as to whether or not the Veteran's current back condition is related to an initial injury in service.  There is no indication that this statement is meant to be anything more than a reiteration of the Veteran's report of an initial injury to his back.  As such, the Board does not construe this statement as a medical opinion regarding etiology. 

The Board acknowledges the Veteran's contention that he has a current back condition as a result of his active duty.  The Board also acknowledges that the Veteran has submitted a statement from his sister indicating that she recalled the Veteran complaining that he hurt his back lifting a tool box in service and that he continued to seek treatment for his back after service.  The Veteran has also submitted a statement from his wife indicating that the Veteran informed her that he injured his back lifting a toolbox during service and that he still seeks treatment for back complaints.  Certainly, the Veteran, his sister, and his wife can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, his sister, and his wife, as lay persons have not been shown to be competent to offer opinions on complex medical questions, such as whether a current back condition could be related to an injury that the Veteran suffered approximately 47 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran, his sister, and his wife are competent to report what comes to them through their senses, they do not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, their lay assertions suggesting causation are far outweighed by the opinion of the January 2011 VA examiner.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a back condition, and the benefit-of-the-doubt rule is not for application.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral foot condition.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a bilateral foot condition.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran has previously sought service connection for a bilateral foot disability.  In October 2001, the Veteran submitted an application to reopen his previously denied claim of entitlement to service connection for a bilateral foot condition.  His application to reopen was eventually denied by an October 2003 Board decision.  In this decision, the Board indicated that the evidence received since the last final denial of the claim did not bear directly and substantially on the issue of whether a current bilateral foot disorder is related to an in-service disease or injury.

When the Board denied the claim in October 2003, service treatment records were considered which showed evidence of treatment for dyshidrosis of the feet.  Post-service medical records were also reviewed which revealed treatment for dystrophic toenails and calluses on both feet. 

The new evidence the Veteran has submitted since this October 2003 Board denial consists of VA medical records, statements submitted by the Veteran's wife and sister, and statements and hearing testimony from the Veteran. 

With regard to the statement submitted by the Veteran's sister, the Board notes that she indicated that she recalled the Veteran coming home after 3 weeks of training complaining that his feet hurt due to the fact that the Army supplied him with boots that were too small.  She also recalled that he continued to seek treatment for his feet after service.

As noted above, while the Veteran's sister is not competent to offer a medical opinion regarding the etiology of the Veteran's current bilateral foot condition, she is competent to testify that she recalled him complaining of foot pain during service and seeking treatment for foot pain after service.  Therefore, as the newly submitted lay evidence addresses the issue of continuity of symptomatology since service and, thus, speaks to the possibility of a relationship between a current bilateral foot condition and his military service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  The Board will now turn to evaluating the merits of his claim.

The Veteran is seeking entitlement to service connection for a bilateral foot condition.  Specifically, the Veteran has asserted throughout the processing of this claim that he developed a bilateral foot condition during active duty from being provided boots that were too tight, which resulted in calluses and foot pain. 

A review of the Veteran's service treatment records reveals that the Veteran was noted as having dyshydrosis of both feet in August 1963.  In a May 1964 Report of Medical History for separation, the Veteran indicated that he did not have foot trouble.  In a May 1964 Report of Medical Examination for separation, clinical evaluation revealed that the Veteran's feet were normal. 

With regard to a current disability, the Board notes that the Veteran underwent a VA examination in January 2011.  The examiner reviewed the claims file.  The Veteran reported a bilateral foot condition beginning in 1966 or 1967.  The Veteran reported that he began having calluses on both feet.  He reported calluses on the plantar surface of both feet that he has to have shaved off about every 3 months.  The Veteran reported pain in both feet if he steps on something and that he has pain due to calluses with walking.  The Veteran reported that, when he first went into the Army for basic training, he was given boots that were too small.  Upon examination, the examiner diagnosed the Veteran with calluses of the bilateral feet.  The examiner further concluded that the Veteran's current foot condition (calluses) is not caused by or a result of the documented dyshidrosis shown in service.  The examiner noted that the Veteran has calluses on the plantar surface of both feet.  These calluses are not known to be a sequelae of dyshidrosis, which is usually a self-limited condition.  The calluses are more likely related to his diabetes than the reported dyshidrosis shown in service. 

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran's current bilateral foot condition was caused or aggravated by his active duty service.  Moreover, the only medical opinion of record on the matter specifically indicated that the Veteran's current foot condition (calluses) is not caused by or a result of the documented dyshidrosis shown in service and instead indicated that his calluses are more likely related to his diabetes than the reported dyshidrosis shown in service.  As such, the Board finds that service connection must be denied on a direct basis.

The Board acknowledges the Veteran's contention that he has a current bilateral foot condition as a result of his active duty.  The Board also acknowledges that the Veteran's sister indicated that she recalled the Veteran coming home after 3 weeks of training complaining that his feet hurt due to the fact that the Army supplied him with boots that were too small and that he continued to seek treatment for his feet after service.  The Veteran's wife has also submitted a statement indicating that the Veteran informed her that his feet hurt during service because the Army supplied him with shoes that were too tight, and that he currently seeks treatment for foot complaints.  As noted above, the Veteran, his sister, and his wife can attest to factual matters of which they had first-hand knowledge.  See Washington, supra.  However, the Veteran, his sister, and his wife, as lay persons have not been shown to be competent to offer opinions on complex medical questions, such as whether a current bilateral foot condition could be related to pain and calluses of the feet that the Veteran reported suffering approximately 47 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran, his sister, and his wife are competent to report what comes to them through their senses, they do not have medical expertise.  See Layno, supra.  Thus, their lay assertions suggesting causation are far outweighed by the opinion of the January 2011 VA examiner.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral foot condition, and the benefit-of-the-doubt rule is not for application.  







ORDER

As new and material evidence has been submitted regarding the claim of service connection for a back condition, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to service connection for a back condition is denied. 

As new and material evidence has been submitted regarding the claim of service connection for a bilateral foot condition, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to service connection for a bilateral foot condition is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


